Citation Nr: 0308838	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  98-17 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for an anxiety disorder, psychological factors 
affecting medical condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel




INTRODUCTION

The appellant had active military service from March 1978 to 
April 1982.  

The record in this case shows that the appellant was granted 
service connection for a disability characterized as anxiety 
disorder; psychological factors affecting medical condition, 
as proximately due to his service connected irritable bowel 
syndrome, in a June 1997 rating action.  This disability 
(anxiety) was evaluated as 30 percent disabling, effective 
from May 1996.  The appellant expressed his dissatisfaction 
with the effective date assigned for this award in a July 
1997 statement, and in an October 1997 rating action, the 
appellant's 30 percent disability evaluation for anxiety was 
confirmed, but an earlier effective date for service 
connection for that disability was granted to September 1995.  
In a November 1997 statement, the appellant continued to 
disagree with the effective date assigned for service 
connection for this disability, and at the same time, he 
expressed his disagreement with the disability evaluation 
itself.  Both of these issues were then addressed in a 
statement of the case issued in August 1998, and the 
appellant perfected an appeal regarding these matters in 
October 1998.

This matter was before the Board previously in January 2001 
when the Board granted an earlier effective date, to December 
4, 1990, for service connection for an anxiety disorder, 
psychological factors affecting medical condition, and 
remanded the appellant's claim of entitlement to an initial 
disability rating in excess of 30 percent for that 
disability.

In its January 2001 Decision and Remand, the Board referred 
the appellant's claim of entitlement to service connection 
for a hiatal hernia to the RO for appropriate action.  This 
matter has not yet been addressed by the RO; therefore, it is 
again referred to the RO for appropriate action.  Further, in 
a January 2003 statement, the appellant raised a claimed of 
entitlement to service connection for grinding of his teeth 
secondary to his anxiety disorder.  This matter is also 
referred to the RO for appropriate development.  Finally, in 
a June 2001 statement, the appellant requested that he be 
granted an effective date of service connection for his 
anxiety disorder earlier than that granted by the January 
2001 Board decision.  This matter is also referred to the RO.


REMAND

This case is not yet ready for appellate review.  The RO has 
failed to comply with the instructions contained in the 
January 2001 Remand from the Board.  See Stegall v. West, 11 
Vet. App. 268 (1998).  The RO has failed to obtain a current 
VA mental disorders examination of the appellant and has 
failed to issue an adequate Supplemental Statement of the 
Case considering the criteria for evaluating psychiatric 
impairment that had been in effect prior to November 7, 1996, 
(when that criteria changed), as well as considered under the 
criteria that has been in effect since that time, with the 
more favorable result, if any, controlling.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Further, the RO 
should consider whether "staged ratings" are appropriate.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, this case is REMANDED for the following:

1.  In accordance with 38 C.F.R. § 3.159(e), the RO 
should advise the appellant as to the success or 
failure of its attempts to obtain and associate 
with the claims file copies of all the records, 
including clinical notes, of the appellant's 
psychiatric treatment from the following 
individuals:  Mario Fitzpatrick, M.S., A.C.S.W., 
and Alfonso Martinez-Tabaos, M.D.

2.  The appellant should be scheduled for a VA 
mental disorders examination in order to have set 
forth all disabling symptomatology attributable to 
the appellant's service-connected psychiatric 
disorder.  Before evaluating the appellant, the 
examiner must review the claims folder, and a 
notation to the effect that this review took place 
should be included in any report provided.  In the 
course of the examination, all tests and 
psychological studies, as deemed indicated by the 
examiner, should be conducted.  In addition, a 
Global Assessment of Functioning (GAF) score should 
also be provided, and the examiner should explain 
the significance thereof.  The examination report 
should reflect review of all pertinent material in 
the claims folder and include the complete 
rationale for all opinions expressed.

3.  Following completion of the above, the RO 
should review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate corrective 
action is to be implemented.  The RO should 
consider whether any additional notification or 
development action is required under the Veterans 
Claims Assistance Act of 2000.

4.  Thereafter, the RO should review its 
determination regarding the issue of, "Entitlement 
to an initial disability rating in excess of 30 
percent for an anxiety disorder, psychological 
factors affecting medical condition."  Because the 
review of the appellant's claim is from the 
effective date of service connection, December 4, 
1990, consideration should be given to the criteria 
in effect prior to, and since November 1996, with 
the more favorable result, if any, controlling.  If 
the RO's determination is adverse to the veteran, 
he and his representative should be furnished a 
supplemental statement of the case (SSOC).  That 
document should include notice of all relevant 
actions taken on the claim for benefits, a summary 
of the evidence pertinent to the issue on appeal, 
and the applicable law and regulations.  The SSOC 
should include a recitation of the criteria used to 
evaluate psychiatric impairment in effect prior to 
November 1996.  The RO should also review all of 
the evidence of record and consider whether 
"staged ratings," see Fenderson v. West, 12 Vet. 
App. 119 (1999), are appropriate.  Finally, the 
SSOC should include evidence submitted by the 
appellant to the Board in January 2003.  After a 
reasonable period of time in which to respond has 
been provided, the case should then be returned to 
the Board for further review. 

No action is required of the appellant until he is requested 
to act, although he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




